                                                                          ORDERED ACCORDINGLY.


                                                                          Dated: March 14, 2019


 1
 2
                                                                      _________________________________
 3                                                                    Brenda K. Martin, Bankruptcy Judge

 4

 5

 6

 7                                     IN THE UNITED STATES BANKRUPTCY COURT
 8                                           FOR THE DISTRICT OF ARIZONA
 9    In re:                                                 Chapter 11
10    BOB BONDURANT SCHOOL OF HIGH                           Case No. 2:18-bk-12041-BKM
      PERFORMANCE DRIVING, INC.
11
                    Debtor.
12

13

14                                     ORDER GRANTING APPLICATION FOR
                                          ADMISSION PRO HAC VICE OF
15                                         MICHELLE E. SHRIRO, ESQ.

16             Based upon the application of MICHELLE E. SHRIRO, ESQ. (the “Applicant”) for limited
17   admission to practice in this action on behalf of Moses Smith Racing, LLC, Applicant is hereby
18   permitted to appear and participate in this action as counsel for Moses Smith Racing, LLC.
19

20   DATED AND SIGNED ABOVE.
21

22

23

24

25

26

27



     {0005987.0000/00967085.DOCX / }
Case 2:18-bk-12041-BKM                   Doc 196 Filed 03/14/19 Entered 03/14/19 11:41:15         Desc
                                          Main Document    Page 1 of 1
